Larremore, C. J.
This is an action for an alleged breach of contract of employment. The answer interposed a general denial, with an allegation that the defendant was discharged for cause. The rate of recovery was based upon the following letter:
“July 19, 1889.
“Mr. Otto Wachtershauser—Dear Sir: Your letter received. I can give you work for the season, commencing on the 12th of August, and, if possible, will give you steady work, but cannot promise it. If you are in H. Y., stop in and see me.
Yours, truly, Sydney E. Smith.”
In pursuance of the letter above mentioned, plaintiff went into the defendant’s employ on August 12, 1889. The middle of the third week he was discharged, as defendant alleges, on account of his imperfect work, and for incompetency, receiving his wages for the time that he worked. The plaintiff claims that the word “season” meant employment until December 15, 1889, and sues for damages for breach of the contract, from August 28 to December 15, 1889, at the rate of $13 per week. The defendant testified that there is no period of time knowp as a “season”, in the trade, and was corroborated by two of his workmen, who had been in his employ for several years. It will be seen that the letter upon which this action is predicated specifies no time going to show the duration of the term “season” therein mentioned. In such a case paroi evidence is admissible for the definition of such term. The court below believed plaintiff’s testimony upon this point, and, although the defendant’s witnesses gave a contrary interpretation, the court had a right to accept plaintiff’s definition.
It appears, however, according to defendant’s theory, that plaintiff was discharged for incompetency, and, as that was a disputed question of fact in the case, the finding of the court cannot be reviewed on this appeal. It also appeared that the plaintiff had been in the defendant’s employ for over a year previous to the contract last mentioned, and that he had given him a recommendation when such employment terminated. There are no important questions of law arising in this case. The court below is the judge of the credibility of witnesses, and of all questions of fact. The judgment appealed from should be affirmed, with costs.